DETAILED ACTION
Claims 1-8 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I (claims 1-5) in the reply filed on July 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over FARKAS et al (U.S. Patent 5,710,069).
With regard to claim 1, Farkas discloses an abrasive grain evaluation method comprising: preparing a predetermined amount of abrasive grains as an abrasive grain sample (Col. 5 lines 64-67) and measuring the grain diameters of individual abrasive grains in the abrasive grain sample and counting the number of grains in the abrasive grain sample group (Col. 4 lines 9-28, 63-66 discloses measuring the size of the particles and counting the number of particles for each size).
Farkas does not explicitly disclose calculating a small grain ratio which is the number ratio of the small grains occupied in the abrasive grain sample group; and determining whether or not the small grain ratio is equal to or smaller than a predetermined threshold value.
Farkas discloses measuring each of the particles wherein the size and count or number of particles in that size are determined (Col. 4 lines 9-28, 63-66. Col. 6 lines ); wherein the a particles distribution of the of slurry is calculated to define the average abrasive grain size, counting the number of grains in each size; calculating the particle 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Farkas to include the calculating and determining as rendered obvious by Farkas because the reference of Farkas teaches that such method allows for the size of the abrasives to be controlled and monitored within the slurry (Col. 1 lines 20-22,  Col. 2 lines 4-8) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired abrasive slurry using the calculating and determining as rendered obvious by Farkas. MPEP 2143D
With regards to claim 2, the modified teachings of Farkas renders obvious measuring the grain size distribution based on the volume of the abrasive grain sample group from the grain diameters of the individual abrasive grains in the abrasive grain sample group (Col. 4 lines25-28, Col. 5 lines 59-67 Col. 6 lines 1-15, 28-32 Figure 4 discloses preparing a slurring comprising abrasives wherein the individual abrasives are measured and counted in order to forma grain size distributions based on the abrasive size and amount); calculating the average grain diameter of the abrasive grain sample group from the measured grain size distribution; and defining the abrasive grains distributed in an area equal to or smaller than a grain diameter criterion which is smaller discloses defining the size of the abrasive grains and number of abrasive grains of the size within the same in order to forma  grain size distribution defining a mean particle size wherein the particle size and portion is constantly monitored, wherein abrasive grains larger and smaller than the average grain diameter are is shown on the distribution 44).
With regards to claims 3 and 4, the modified teachings of Farkas discloses wherein the particle size distribution is measured and an average grain diameter is calculated such that a threshold is et wherein large particles which can produce non0uniformly polished surface that includes many defects maybe detected and a measured slurry outside the threshold particle size is not applied to the surface (Col. 5 lines 5-51, Col. 6 lines 28-45). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to optimize the grain diameter criterion to ½ of the average grain dimeter and to amounts including wherein the threshold value is 50% in order to provide a polishing composition which can produce a defect free surface as taught by the modified teachings of Farkas. (MPEP 2144.05(II), Col. 5 lines 5-51, Col. 6 lines 28-45).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FARKAS et al (U.S. Patent 5,710,069), as applied to claims 1-4, in further view of KITAGAWA (U.S. Patent Application Publication 2015/0000208). 
With regards to claim 5, Farkas renders obvious the limitation of claim 1 as previously discussed.
However Farkas does not explicitly disclose wherein when the small grain ratio is equal to or smaller than the threshold value, it is determined that the abrasive grain sample group can be used in slicing of an ingot by a wire saw, while when the small grain ratio is larger than the threshold value, it is determined that the abrasive grain sample group cannot be used in the slicing.
Kitagawa discloses a method comprising providing a slurry comprising abrasives; measuring the grain diameter of the abrasive grains such that the abrasive grains have a desired grain distribution to for slicing a workpiece by a wire saw (Paragraphs [0033],-[0035], [0046]-[0047], [0054]-[0055]). Farkas discloses a method of determining the abrasive grain sample group size wherein if the distribution of particle size does not exceed the threshold then the slurry will be used for the processing step but if the slurry is large than the threshold value, it will be prevent from being in contact with the substrate (Col. 6 lines 28-45). As such Farkas as modified by Kitagawa renders obvious wherein when the small grain ratio is equal to or smaller than the threshold value, it is determined that the abrasive grain sample group can be used in slicing of an ingot by a wire saw, while when the small grain ratio is larger than the threshold value, it is determined that the abrasive grain sample group cannot be used in the slicing.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Farkas to include the slicing as rendered obvious by Kitagawa because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired grain evaluation. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713